 

Exhibit 10.16

 

EMPLOYMENT AGREEMENT

 

COINSTAR, INC.

 

and

 

DAVID W. COLE

 

Dated as of January 1, 2004



--------------------------------------------------------------------------------

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”), dated as of January 1, 2004,
between Coinstar, Inc., a Delaware corporation (“Employer”), and David W. Cole
(“Employee”);

 

W I T N E S S E T H:

 

WHEREAS, Employer and Employee wish to document certain understandings and
agreements; and

 

WHEREAS, Employer desires to employ Employee upon the terms and conditions set
forth herein; and

 

WHEREAS, Employee is willing to provide services to Employer upon the terms and
conditions set forth herein;

 

A G R E E M E N T S:

 

NOW, THEREFORE, for and in consideration of the foregoing premises and for other
good and valuable consideration, the sufficiency and receipt of which are hereby
acknowledged, Employer and Employee hereby agree as follows:

 

1. CHIEF EXECUTIVE OFFICER

 

  1.1 Employment

 

Employer will employ Employee and Employee will provide services to Employer as
its Chief Executive Officer (“CEO”).

 

  1.2 Attention and Effort

 

Employee will devote all of his productive time, ability, attention and effort
to Employer’s business and will skillfully serve its interests during the Term
(as defined below).

 

  1.3 Term

 

Employee’s term of employment as CEO under this Agreement shall begin as of the
effective date of this Agreement and shall continue until terminated pursuant to
paragraph 2 of this Agreement (the “Term”).

 

DAVID W. COLE EMPLOYMENT AGREEMENT         



--------------------------------------------------------------------------------

  1.4 Compensation

 

During the Term, Employer agrees to pay or cause to be paid to Employee, and
Employee agrees to accept in exchange for the services rendered hereunder by
him, the following compensation:

 

  (a) Base Salary

 

Employee’s compensation as CEO shall consist, in part, of an annual base salary
of Three Hundred Forty Six Thousand Seven Hundred Dollars ($346,700) before all
customary payroll deductions. Such annual base salary shall be paid in
substantially equal installments and at the same intervals as other officers of
Employer are paid. Employee’s salary shall be reviewed by Employer’s
Compensation Committee as appropriate to determine in its discretion whether it
is appropriate to increase the base salary.

 

  (b) Bonus

 

Employee shall be eligible for cash bonuses consistent with the existing program
for senior managers, provided performance targets applicable to such bonuses are
met, and, provided further, any such bonus shall be pro-rated in the event of a
termination without Cause.

 

  1.4 Benefits

 

During the Term, Employee will be entitled to participate, subject to and in
accordance with applicable eligibility requirements, in fringe benefit programs
as shall be provided from time to time by, to the extent required, action of
Employer’s Board of Directors.

 

2. TERMINATION

 

Employment of Employee pursuant to this Agreement may be terminated as follows,
but in any case, the provisions of paragraph 4 hereof shall survive the
termination of this Agreement and the termination of Employee’s employment
hereunder:

 

  2.1 By Employer

 

With or without Cause (as defined below), Employer may terminate the employment
of Employee at any time during the term of employment upon giving Notice of
Termination (as defined below).

 

  2.2 By Employee

 

Employee may terminate his employment at any time, for any reason, upon giving
Notice of Termination.

 

DAVID W. COLE EMPLOYMENT AGREEMENT   -2-     



--------------------------------------------------------------------------------

  2.3 Automatic Termination

 

This Agreement and Employee’s employment hereunder shall terminate automatically
upon the death or total disability of Employee. The term “total disability” as
used herein shall mean Employee’s inability to perform the duties set forth in
paragraph 1 hereof for a period or periods aggregating 180 calendar days in any
12-month period as a result of physical or mental illness, loss of legal
capacity or any other cause beyond Employee’s control, unless Employee is
granted a leave of absence by the Employer. Employee and Employer hereby
acknowledge that Employee’s ability to perform the duties specified in paragraph
1 hereof is of the essence of this Agreement. Termination hereunder shall be
deemed to be effective (a) at the end of the calendar month in which Employee’s
death occurs or (b) immediately upon a determination by the Employer of
Employee’s total disability, as defined herein.

 

  2.4 Termination in Connection With a Change in Control

 

Concurrent with the commencement of Employee’s employment hereunder as CEO,
Employee and the Company shall enter into a Change of Control Agreement, form of
which is attached hereto as Exhibit A. Notwithstanding Sections 3.1 and 3.2 of
this Agreement and in full substitution therefor, if Employee’s employment
terminates under circumstances described in the Change of Control Agreement,
Employee’s rights upon termination will be governed by terms of the Change of
Control Agreement and his right to termination payments under this Employment
Agreement shall cease.

 

  2.5 Notice

 

The term “Notice of Termination” shall mean at least 30 days’ written notice of
termination of Employee’s employment, during which period Employee’s employment
and performance of services will continue; provided, however, that Employer may,
upon notice to Employee and without reducing Employee’s compensation during such
period, excuse Employee from any or all of his duties during such period. The
effective date of the termination of Employee’s employment hereunder shall be
the date on which such 30-day period expires.

 

3. TERMINATION PAYMENTS

 

In the event of termination of the employment of Employee during the Term, all
compensation and benefits set forth in this Agreement shall terminate except as
specifically provided in this paragraph 3:

 

  3.1 Termination by Employer

 

If Employer terminates Employee’s employment without Cause during the Term,
Employee shall be entitled to receive (a) termination payments equal to twelve
(12) months’ annual base salary, and (b) any unpaid annual base salary which has
accrued for services already performed as of the date termination of Employee’s
employment becomes effective. Such payment shall be provided in equal monthly
installments, less applicable deductions and tax withholding, at regular payroll
intervals. Employer agrees to continue Employee’s health

 

DAVID W. COLE EMPLOYMENT AGREEMENT   -3-     



--------------------------------------------------------------------------------

insurance benefits, including current dependent coverage, for twelve (12) months
following the date the Employee is terminated without Cause. Thereafter Employee
may self-pay health insurance under COBRA if Employee elects to do so. All other
Employer benefits cease on the date of termination without Cause. If Employee is
terminated by Employer for Cause during the Term, Employee shall not be entitled
to receive any of the foregoing benefits, other than those set forth in Section
3.1(b) above.

 

  3.2 Termination by Employee

 

In the case of the termination of Employee’s employment by Employee, Employee
shall not be entitled to any payments hereunder, other than those set forth in
Section 3.1(b) hereof if such termination occurs during the Term.

 

  3.3 Payment Schedule

 

All payments under this paragraph 3 shall be made to Employee at the same
interval as payments of salary were made to Employee immediately prior to
termination.

 

  3.4 Cause

 

Wherever reference is made in this Agreement to termination being with or
without Cause, “Cause” is limited to the occurrence of one or more of the
following events:

 

(a) Failure or refusal to carry out the lawful duties of Employee described in
Section 1 hereof or any directions of the Board of Directors of Employer, which
directions are reasonably consistent with the duties herein set forth to be
performed by Employee;

 

(b) Violation by Employee of a state or federal criminal law involving the
commission of a crime against Employer or a felony;

 

(c) Current use by Employee of illegal substances; deception, fraud,
misrepresentation or dishonesty by Employee; any act or omission by Employee
which substantially impairs Employer’s business, good will or reputation; or

 

(d) Any other material violation of any provision of this Agreement.

 

4. NONCOMPETITION, NONDISCLOSURE AND NONDISPARAGEMENT

 

(a) The nature of Employee’s employment with Employer has given Employee access
to trade secrets and confidential information, including information about its
technology and customers. Therefore, during the one (1) year following
termination of employment for whatever reason, Employee will not engage in, be
employed by, perform services for, participate in the ownership, management,
control or operation of, or otherwise be connected with, either directly or
indirectly, any business or activity whose efforts are in competition with (i)
the products or services manufactured or marketed by Employer at the time of
this Agreement, or (ii) the products or services which have been under research
or

 

DAVID W. COLE EMPLOYMENT AGREEMENT   -4-     



--------------------------------------------------------------------------------

development by Employer during the term of Employee’s employment, and which
Employer has demonstrably considered for further development or
commercialization. The geographic scope of this restriction shall extend to
anywhere Employer is doing business, has done business or intends to do
business. Employee acknowledges that the restrictions are reasonable and
necessary for protection of the business and goodwill of Employer.

 

If, within one year of the date of termination, Employee violates this paragraph
4, Employee shall forfeit any remaining termination payments provided under
paragraph 3.

 

(b) Employee further agrees that he will not at any time disclose confidential
information about Employer relating to its business, technology, practices,
products, marketing, sales, services, finances or legal affairs.

 

(c) Following termination of Employee for any reason, Employee and Employer
shall refrain from making any derogatory comment in the future to the press or
any individual or entity regarding the other that relates to their activities or
relationship prior to the date of termination, which comment would likely cause
material damage or harm to the business interests or reputation of Employee or
Employer. Employee acknowledges that the non-disparagement provisions of this
Section 4(c) are essential to Employer, that Employer would not enter into this
Agreement if it did not include this Section 4(c), and that damages sustained by
Employer as a result of a breach of this Section 4(c) cannot be adequately
quantified or remedied by damages alone. Accordingly, Employer shall be entitled
to injunctive and other equitable relief to prevent or curtail any breach of
this Section 4(c).

 

5. REPRESENTATIONS AND WARRANTIES OF EMPLOYEE

 

Employee represents and warrants that neither the execution nor the performance
of this Agreement by Employee will violate or conflict in any way with any other
agreement by which Employee may be bound, or with any other duties imposed upon
Employee by corporate or other statutory or common law.

 

6. FORM OF NOTICE

 

All notices given hereunder shall be given in writing, shall specifically refer
to this Agreement and shall be personally delivered or sent by registered or
certified mail, return receipt requested, at the address set forth below or at
such other address as may hereafter be designated by notice given in compliance
with the terms hereof:

 

If to Employee:    David W. Cole If to Employer:    Coinstar, Inc.      1800
114th Avenue SE      Bellevue, WA 98004      Attn: Chairman of the Board of
Directors      cc: General Counsel

 

DAVID W. COLE EMPLOYMENT AGREEMENT   -5-     



--------------------------------------------------------------------------------

Copy to:    Perkins Coie LLP      Attn: Kurt Becker      1201 Third Ave., 48th
Floor      Seattle, WA 98101-3099

 

If notice is mailed, such notice shall be effective upon mailing, or if notice
is personally delivered, it shall be effective upon receipt.

 

7. ASSIGNMENT

 

This Agreement is personal to Employee and shall not be assignable by Employee.
Employer may assign its rights hereunder to (a) any corporation or other entity
resulting from any merger, consolidation or other reorganization to which
Employer is a party or (b) any corporation, partnership, association or other
person to which Employer may transfer all or substantially all of the assets and
business of Employer existing at such time. All of the terms and provisions of
this Agreement shall be binding upon and shall inure to the benefit of and be
enforceable by the parties hereto and their respective successors and permitted
assigns.

 

8. WAIVERS

 

No delay or failure by any party hereto in exercising, protecting or enforcing
any of its rights, titles, interests or remedies hereunder, and no course of
dealing or performance with respect thereto, shall constitute a waiver thereof.
The express waiver by a party hereto of any right, title, interest or remedy in
a particular instance or circumstance shall not constitute a waiver thereof in
any other instance or circumstance. All rights and remedies shall be cumulative
and not exclusive of any other rights or remedies.

 

9. ARBITRATION

 

Any controversies or claims arising out of or relating to this Agreement shall
be fully and finally settled by arbitration in accordance with the Commercial
Arbitration Rules of the American Arbitration Association then in effect (the
“AAA Rules”), conducted by one arbitrator either mutually agreed upon by
Employer and Employee or chosen in accordance with the AAA Rules, except that
the parties thereto shall have any right to discovery as would be permitted by
the Federal Rules of Civil Procedure for a period of 90 days following the
commencement of such arbitration and the arbitrator thereof shall resolve any
dispute which arises in connection with such discovery. The prevailing party
shall be entitled to costs, expenses and reasonable attorneys’ fees, and
judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. This provision shall not preclude Employer from
seeking court enforcement or relief based upon an alleged violation of
Employee’s obligations under any noncompetition or non-disclosure agreement.

 

DAVID W. COLE EMPLOYMENT AGREEMENT   -6-     



--------------------------------------------------------------------------------

10. AVAILABILITY AND CONSULTATION

 

If Employee’s employment with Employer terminates for any reason, Employee will
thereafter make himself reasonably available to Employer and counsel for
Employer for the purpose of enabling Employer to defend against any legal claims
in which Employer determines he may have knowledge or information. Employer will
reimburse Employee for reasonable out-of-pocket expenses incurred in connection
with any consultations under this Section 10.

 

11. AMENDMENTS IN WRITING

 

No amendment, modification, waiver, termination or discharge of any provision of
this Agreement, nor consent to any departure therefrom by either party hereto,
shall in any event be effective unless the same shall be in writing,
specifically identifying this Agreement and the provision intended to be
amended, modified, waived, terminated or discharged and signed by Employer and
Employee, and each such amendment, modification, waiver, termination or
discharge shall be effective only in the specific instance and for the specific
purpose for which given. No provision of this Agreement shall be varied,
contradicted or explained by any oral agreement, course of dealing or
performance or any other matter not set forth in an agreement in writing and
signed by Employer and Employee.

 

12. APPLICABLE LAW

 

This Agreement shall in all respects, including all matters of construction,
validity and performance, be governed by, and construed and enforced in
accordance with, the laws of the state of Washington, without regard to any
rules governing conflicts of laws.

 

13. SEVERABILITY

 

If any provision of this Agreement shall be held invalid, illegal or
unenforceable in any jurisdiction, for any reason, including, without
limitation, the duration of such provision, its geographical scope or the extent
of the activities prohibited or required by it, then, to the full extent
permitted by law (a) all other provisions hereof shall remain in full force and
effect in such jurisdiction and shall be liberally construed in order to carry
out the intent of the parties hereto as nearly as may be possible, (b) such
invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of any other provision hereof, and (c) any court or
arbitrator having jurisdiction thereover shall have the power to reform such
provision to the extent necessary for such provision to be enforceable under
applicable law.

 

14. HEADINGS

 

All headings used herein are for convenience only and shall not in any way
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

 

DAVID W. COLE EMPLOYMENT AGREEMENT   -7-     



--------------------------------------------------------------------------------

15. COUNTERPARTS

 

This Agreement, and any amendment or modification entered into pursuant to
paragraph 11 hereof, may be executed in any number of counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute one and
the same instrument.

 

16. ENTIRE AGREEMENT

 

Except for the Proprietary Information and Invention Agreement executed by
Employee on October 8, 2001, this Agreement sets forth the entire understanding
between Employee and Employer, superseding any prior agreements or
understandings, express or implied, pertaining to the terms of Employee’s
employment with Employer. Employee acknowledges that in executing this
Agreement, he does not rely upon any representation or statement by any
representative or agent of Employer concerning the subject matter of this
Agreement.

 

IN WITNESS WHEREOF, the parties have executed and entered into this Agreement on
the date set forth above.

 

       

COINSTAR, INC.

    /s/    DAVID W. COLE               By  

/s/ KEITH D. GRINSTEIN

   

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

    David W. Cole      

Its

 

Chairman of the Board of Directors

 

DAVID W. COLE EMPLOYMENT AGREEMENT   -8-     



--------------------------------------------------------------------------------

Exhibit A

 

CHANGE OF CONTROL AGREEMENT

 

This Change of Control Agreement (this “Agreement”), dated as of January 1,
2004, is between Coinstar, Inc. (the “Employer”), and David W. Cole (the
“Employee”). This Agreement is an exhibit to that certain Employment Agreement
dated as of January 1, 2004 between the Employer and the Employee (the
“Employment Agreement”).

 

The Board of Directors of the Employer (the “Board”) has determined that it is
in the best interests of the Employer and its stockholders to ensure that the
Employer will have the continued dedication of the Employee, notwithstanding the
possibility, threat or occurrence of a Change of Control (as defined in Appendix
A to this Agreement, which is incorporated herein by this reference) of the
Employer. The Board believes it is imperative to diminish the inevitable
distraction of the Employee arising from the personal uncertainties and risks
created by a pending or threatened Change of Control, to encourage the
Employee’s full attention and dedication to the Employer currently and in the
event of any threatened or pending Change of Control, to encourage the
Employee’s willingness to serve a successor in an equivalent capacity, and to
provide the Employee with reasonable compensation and benefits arrangements in
the event that a Change of Control results in the Employee’s loss of equivalent
employment.

 

In order to accomplish these objectives, the Board has caused the Employer to
enter into this Agreement.

 

1. EMPLOYMENT

 

  1.1 Certain Definitions

 

(a) “Effective Date” shall mean the first date during the Change of Control
Period (as defined in Section 1.1(b)) on which a Change of Control occurs.

 

(b) “Change of Control Period” shall mean the period commencing on the date of
this Agreement and ending on the second anniversary of the date the Employer
gives notice to the Employee that the Change of Control Period shall be
terminated.

 

  1.2 Employment Period

 

The Employer hereby agrees to continue the Employee in its employ or in the
employ of its affiliated companies, and the Employee hereby agrees to remain in
the employ of the Employer or its affiliated companies, in accordance with the
terms and provisions of this Agreement, for the period commencing on the
Effective Date and continuing until terminated pursuant to paragraph 4 of this
Agreement (the “Employment Period”).

 

DAVID W. COLE EMPLOYMENT AGREEMENT         



--------------------------------------------------------------------------------

Exhibit A

 

  1.3 Position and Duties

 

During the Employment Period, the Employee’s position, authority, duties and
responsibilities shall be at least reasonably commensurate in all material
respects with the most significant of those held, exercised and assigned at any
time during the 90-day period immediately preceding the Effective Date.

 

  1.4 Employment Status

 

If prior to the Effective Date the Employee’s employment with the Employer or
its affiliated companies terminates, then the Employee shall have no further
rights under this Agreement.

 

2. ATTENTION AND EFFORT

 

During the Employment Period, and excluding any periods of vacation and sick
leave to which the Employee is entitled, the Employee will devote all of his
professional productive time, ability, attention and effort to the business and
affairs of the Employer and the discharge of the responsibilities assigned to
him hereunder, and will use his best efforts to perform faithfully and
efficiently such responsibilities.

 

3. COMPENSATION

 

During the Employment Period, the Employer agrees to pay or cause to be paid to
the Employee, and the Employee agrees to accept in exchange for the services
rendered hereunder by him, the following compensation:

 

  3.1 Salary

 

The Employee shall receive an annual base salary (the “Annual Base Salary”), at
least equal to the annual salary established by the Board prior to the Effective
Date for the fiscal year in which the Effective Date occurs. The Annual Base
Salary shall be paid in substantially equal installments and at the same
intervals as the salaries of other officers of the Employer are paid.

 

  3.2 Bonus

 

Employee may be entitled to receive, in addition to the Annual Base Salary, an
annual bonus in an amount to be determined by the Board of Directors of the
Employer in its sole discretion.

 

  3.3 Benefits

 

During the Employment Period, the Employee shall be entitled to participate,
subject to and in accordance with applicable eligibility requirements, in such
fringe benefit programs as shall be provided to other executive employees of the
Employer and its affiliated companies from time to time during the Employment
Period by action of the Board (or any

 

DAVID W. COLE CHANGE OF CONTROL AGREEMENT

  -2-     



--------------------------------------------------------------------------------

Exhibit A

 

person or committee appointed by the Board to determine fringe benefit programs
and other emoluments).

 

  3.4 Expenses

 

During the Employment Period, the Employee shall be entitled to receive prompt
reimbursement for all reasonable employment expenses incurred by him in
accordance with the policies, practices and procedures of the Employer and its
affiliated companies in effect for the employees of the Employer and its
affiliated companies during the Employment Period or pursuant to an applicable
travel policy.

 

4. TERMINATION

 

Employment of the Employee during the Employment Period may be terminated as
follows but, in any case, the nondisclosure and noncompetition provisions set
forth in Section 4 of the Employment Agreement shall survive the termination of
this Agreement and the termination of the Employee’s employment with the
Employer:

 

  4.1 By the Employer or the Employee

 

Upon giving Notice of Termination (as defined below), the Employer may terminate
the employment of the Employee with or without Cause (as defined in the
Employment Agreement), and the Employee may terminate his employment for Good
Reason (as defined below) or for any reason, at any time during the Employment
Period.

 

  4.2 Automatic Termination

 

This Agreement and the Employee’s employment during the Employment Period shall
terminate automatically pursuant to Section 2.3 of the Employment Agreement upon
the death or total disability of the Employee. The Employee and the Employer
hereby acknowledge that the Employee’s presence and ability to perform the
duties specified in Section 1.3 hereof is of the essence of this Agreement.

 

  4.3 Notice of Termination

 

Any termination by the Employer or by the Employee during the Employment Period
shall be communicated by Notice of Termination to the other party given within
30 days in accordance with Section 2.5 of the Employment Agreement. The term
“Notice of Termination” shall mean a written notice which (a) indicates the
specific termination provision in this Agreement relied upon and (b) to the
extent applicable, sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Employee’s employment under
the provision so indicated. The failure by the Employer to set forth in the
Notice of Termination any fact or circumstance which contributes to a showing of
Cause shall not waive any right of the Employer hereunder or preclude the
Employer from asserting such fact or circumstance in enforcing the Employer’s
rights hereunder.

 

DAVID W. COLE CHANGE OF CONTROL AGREEMENT

  -3-     



--------------------------------------------------------------------------------

Exhibit A

 

  4.4 Date of Termination

 

During the Employment Period, “Date of Termination” means (a) if the Employee’s
employment is terminated by reason of death, at the end of the calendar month in
which the Employee’s death occurs, and (b) in all other cases, five days after
the date of personal delivery of or mailing of, as applicable, the Notice of
Termination. The Employee’s employment and performance of services will continue
during such five-day period; provided, however, that the Employer may, upon
notice to the Employee and without reducing the Employee’s compensation during
such period, excuse the Employee from any or all of his duties during such
period.

 

5. TERMINATION PAYMENTS

 

In the event of termination of the Employee’s employment during the Employment
Period, all compensation and benefits set forth in this Agreement shall
terminate except as specifically provided in this Section 5.

 

  5.1 Termination by the Employer for Other Than Cause or by the Employee for
Good Reason

 

If the Employer terminates the Employee’s employment other than for Cause or the
Employee terminates his employment for Good Reason prior to the end of the
Employment Period, the Employee shall be entitled to:

 

(a) Receive payment of the following accrued obligations (the “Accrued
Obligations”):

 

(i) the Employee’s Annual Base Salary through the Date of Termination to the
extent not theretofore paid;

 

(ii) the product of (x) the Annual Bonus payable with respect to the fiscal year
in which the Date of Termination occurs and (y) a fraction, the numerator of
which is the number of days in the current fiscal year through the Date of
Termination, and the denominator of which is 365; and

 

(iii) any compensation previously deferred by the Employee (together with
accrued interest or earnings thereon, if any) as such deferred compensation
becomes payable under the deferral plan, and any accrued vacation pay, in each
case to the extent not theretofore paid; and

 

(b) an amount as separation pay equal to the Employee’s Annual Base Salary.

 

  5.2 Termination for Cause or Other Than for Good Reason

 

If the Employee’s employment shall be terminated by the Employer for Cause as
defined in the Employment Agreement or by the Employee for other than Good
Reason

 

DAVID W. COLE CHANGE OF CONTROL AGREEMENT

  -4-     



--------------------------------------------------------------------------------

Exhibit A

 

during the Employment Period, this Agreement shall terminate without further
obligation to the Employee other than the obligation to pay to the Employee his
Annual Base Salary through the Date of Termination plus the amount of any
compensation previously deferred by the Employee (as such deferred compensation
becomes payable under the deferral plan), in each case to the extent theretofore
unpaid.

 

  5.3 Termination Because of Death or Total Disability

 

If the Employee’s employment is terminated by reason of the Employee’s death or
total disability during the Employment Period, this Agreement shall terminate
automatically without further obligations to the Employee or his legal
representatives under this Agreement, other than for payment of Accrued
Obligations (which shall be paid to the Employee’s estate or beneficiary, as
applicable in the case of the Employee’s death).

 

  5.4 Payment Schedule

 

Payments under Section 5.1(a) shall be paid to the Employee in a lump sum in
cash within 30 days of the Date of Termination. Payments under Section 5.1(b)
shall be paid to Employee at regular scheduled payroll intervals over the twelve
(12) month period following the Date of Termination.

 

  5.5 Good Reason

 

For purposes of this Agreement, “Good Reason” means any of the following events
or conditions and the failure to cure such event or condition within 20 days
after receipt of written notice from Employee:

 

(a) The assignment to the Employee of any duties inconsistent in any material
respect with the Employee’s position, authority, duties or responsibilities as
contemplated by Section 1.3 hereof or any other action by the Employer which
results in a diminution in such position, authority, duties or responsibilities,
excluding for this purpose an isolated and inadvertent action not taken in bad
faith and which is remedied by the Employer promptly after receipt of notice
thereof given by the Employee, and further excluding reasonable changes in
particular duties and reporting responsibilities which may result from the
Employer becoming part of a larger business organization at some future time
provided that such changes in the aggregate do not result in a material
alteration in the Employee’s position, authority, duties or responsibilities;

 

(b) Any failure by the Employer to comply with any of the provisions of Section
3 hereof, other than an isolated and inadvertent failure not occurring in bad
faith and which is remedied by the Employer promptly after receipt of notice
thereof given by the Employee;

 

(c) Any failure by the Employer to comply with and satisfy Section 7 of the
Employment Agreement, provided that the Employer’s successor has received at
least ten days’ prior written notice from the Employer or the Employee of the
requirements of Section 7 thereof;

 

DAVID W. COLE CHANGE OF CONTROL AGREEMENT

  -5-     



--------------------------------------------------------------------------------

Exhibit A

 

(d) Any purported termination of the Employee’s employment that is not in
accordance with the definition of Cause under the Employment Agreement; or

 

(e) A relocation of the Employer’s principal executive offices to a location
more than 50 miles from the Seattle metropolitan area, or the Employer’s
requirement that the Employee be based anywhere other than within 50 miles of
the Seattle metropolitan area, except for required travel on the Employer’s
business to an extent substantially consistent with the Employee’s position,
duties and responsibilities.

 

6. REPRESENTATIONS, WARRANTIES AND OTHER CONDITIONS

 

In order to induce the Employer to enter into this Agreement, the Employee
represents and warrants to the Employer as follows:

 

  6.1 No Violation of Other Agreements

 

The Employee represents that neither the execution nor the performance of this
Agreement by the Employee will violate or conflict in any way with any other
agreement by which the Employee may be bound.

 

  6.2 Reaffirmation of Obligations

 

The Employee hereby acknowledges and reaffirms the Employee Proprietary
Information and Inventions Agreement previously executed by Employee on the date
hereof and Employee’s obligations under Section 4 of the Employment Agreement.

 

IN WITNESS WHEREOF, the parties have executed and entered into this Agreement on
the date set forth above.

 

EMPLOYEE /s/ DAVID W. COLE

--------------------------------------------------------------------------------

David W. Cole

 

COINSTAR, INC. By  

/s/ KEITH D. GRINSTEIN

   

--------------------------------------------------------------------------------

   

Its Chairman of the Board of Directors

 

DAVID W. COLE CHANGE OF CONTROL AGREEMENT

  -6-     



--------------------------------------------------------------------------------

APPENDIX A TO

 

CHANGE OF CONTROL AGREEMENT

 

For purposes of this Agreement, a “Change of Control” shall mean:

 

(a) A “Board Change” which, for purposes of this Agreement, shall have occurred
if individuals who, as of the date of this Agreement, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding for this purpose,
any such individual whose initial assumption of office occurs as a result of
either an actual or threatened election contest (as such terms are used in Rule
14a-11 of Regulation 14A promulgated under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person (as hereinafter defined) other
than the Board; or

 

(b) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of (i) 20% or more of either (A) the then outstanding shares of Common Stock of
the Employer (the “Outstanding Employer Common Stock”) or (B) the combined
voting power of the then outstanding voting securities of the Employer entitled
to vote generally in the election of directors (the “Outstanding Employer Voting
Securities”), in the case of either (A) or (B) of this clause (i), which
acquisition is not approved in advance by a majority of the Incumbent Directors,
or (ii) 33% or more of either (A) the Outstanding Employer Common Stock or (B)
the Outstanding Employer Voting Securities, in the case of either (A) or (B) of
this clause (ii), which acquisition is approved in advance by a majority of the
Incumbent Directors; provided, however, that the following acquisitions shall
not constitute a Change of Control: (w) any acquisition directly from the
Employer or in connection with an offering of the Employer pursuant to a
registration statement filed with and declared effective by the Securities and
Exchange Commission, (x) any acquisition by the Employer, (y) any acquisition by
any employee benefit plan (or related trust) sponsored or maintained by the
Employer or any corporation controlled by the Employer or (z) any acquisition by
any corporation pursuant to a reorganization, merger or consolidation, if,
following such reorganization, merger or consolidation, the conditions described
in clauses (i), (ii) and (iii) of subsection (c) of this Appendix A are
satisfied; or

 

(c) Consummation of a reorganization, merger or consolidation approved by the
stockholders of the Employer, in each case, unless, immediately following such
reorganization, merger or consolidation, (i) more than 60% of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
reorganization,

 

DAVID W. COLE CHANGE OF CONTROL AGREEMENT    1



--------------------------------------------------------------------------------

Exhibit A

 

merger or consolidation and the combined voting power of the then outstanding
voting securities of such corporation entitled to vote generally in the election
of directors is then beneficially owned, directly or indirectly, by all or
substantially all the individuals and entities who were the beneficial owners,
respectively, of the Outstanding Employer Common Stock and the Outstanding
Employer Voting Securities immediately prior to such reorganization, merger or
consolidation in substantially the same proportion as their ownership
immediately prior to such reorganization, merger or consolidation of the
Outstanding Employer Common Stock and the Outstanding Employer Voting
Securities, as the case may be, (ii) no Person (excluding the Employer, any
employee benefit plan (or related trust) of the Employer or such corporation
resulting from such reorganization, merger or consolidation and any Person
beneficially owning, immediately prior to such reorganization, merger or
consolidation, directly or indirectly, 33% or more of the Outstanding Employer
Common Stock or the Outstanding Voting Securities, as the case may be)
beneficially owns, directly or indirectly, 33% or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
reorganization, merger or consolidation or the combined voting power of the then
outstanding voting securities of such corporation entitled to vote generally in
the election of directors, and (iii) at least a majority of the members of the
board of directors of the corporation resulting from such reorganization, merger
or consolidation were members of the Board at the time of the execution of the
initial agreement providing for such reorganization, merger or consolidation; or

 

(d) Consummation of the following events approved by the stockholders of the
Employer (i) a complete liquidation or dissolution of the Employer or (ii) the
sale or other disposition of all or substantially all the assets of the
Employer, other than to a corporation with respect to which immediately
following such sale or other disposition, (A) more than 60% of, respectively,
the then outstanding shares of common stock of such corporation and the combined
voting power of the then outstanding voting securities of such corporation
entitled to vote generally in the election of directors is then beneficially
owned, directly or indirectly, by all or substantially all the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Employer Common Stock and the Outstanding Employer Voting Securities immediately
prior to such sale or other disposition in substantially the same proportion as
their ownership, immediately prior to such sale or other disposition, of the
Outstanding Employer Common Stock and the Outstanding Employer Voting
Securities, as the case may be, (B) no Person (excluding the Employer, any
employee benefit plan (or related trust) of the Employer or such corporation and
any Person beneficially owning, immediately prior to such sale or other
disposition, directly or indirectly, 33% or more of the Outstanding Employer
Common Stock or the Outstanding Employer Voting Securities, as the case may be)
beneficially owns, directly or indirectly, 33% or more of, respectively, the
then outstanding shares of common stock of such corporation and the combined
voting power of the then outstanding voting securities of such corporation
entitled to vote generally in the election of directors and (C) at least a
majority of the members of the board of directors of such corporation were
approved by a majority of the members of the Incumbent Board at the time of the
execution of the initial agreement or action of the Board providing for such
sale or other disposition of assets of the Employer.

 

DAVID W. COLE CHANGE OF CONTROL AGREEMENT

  -2-     



--------------------------------------------------------------------------------

Exhibit A

 

Notwithstanding the foregoing, there shall not be a Change of Control if, in
advance of such event, the Employee agrees in writing that such event shall not
constitute a Change of Control.

 

DAVID W. COLE CHANGE OF CONTROL AGREEMENT

  -3-     